Title: To Thomas Jefferson from Robert Smith, 31 December 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            
                            
                            Sir,
                            Navy Department. 31 Decr. 1806.
                        
                        I have the honor to request you to nominate to the Senate the officers mentioned in the enclosed paper and
                            for the Commissions therein respectively proposed.—
                        Those I have proposed to be nominated as Captains & Masters Commandant have been acting as such under
                            Commissions issued during the Recess of the Senate and since their lass session. Those proposed to be nominated as
                            Lieutenants have been for some time acting as such and have thereby evinced their competency to such a station on board a
                            Man of War.
                        The Commissioning of these Officers thus nominated will complete the Complement of Captains Masters
                            Commandant and Lieutenants allowed by the Peace Establishment Act of the last Session of Congress.—
                  I have the honor to be Sir, yr mo ob Srvt.
                        
                            Rt Smith
                     
                        
                    